Nichols, Judge.
The decision in this case is controlled adversely to the contentions of the plaintiff in error by the decision in the case of Braziel v. Hunter, ante.

Judgment affirmed.


All the Judges concur.

Felton, C. J., and Bell, Hall and Eberhardt, JJ., concurring specially. We concur in the judgment in this case for the sole reason that we are bound by the ruling in the Braziel case.
*858Decided April 10, 1961
Rehearing denied June 15, 1961.
Joseph E. Cheeley, Smith, Swift, Currie, McGhee & Hancock, James B. Hiers, Jr., for plaintiff in error.
Merritt & Pruitt, Glyndon C. Pruitt, contra.